Exhibit 23.2 PARKER RANDALL CF (H.K.) CPA LIMITED Room 201, 2/F., Two Grand Tower, 625 Nathan Road, Kowloon. Tel : 35763455Fax : 26251263 To: Richard I Anslow Attorney at Law Anslow & Jaclin LLP 195 Route 9 South Manalapan NJ 07726 May 11, 2010 Dear Anslow, We have reviewed the Form S-1 and the financial footnotes. No further comment is needed to be highlighted for your attention. We, as company's auditor, hereby make consent for the filing. Best regards, /s/ Parker Randall CF Parker Randall CF (H.K.) CPA Limited
